[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Adoption of H.N.R., Slip Opinion No. 2015-Ohio-5476.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2015-OHIO-5476
                              IN RE ADOPTION OF H.N.R.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as In re Adoption of H.N.R., Slip Opinion No. 2015-Ohio-5476.]
Adoption—Putative Father Registry—R.C. 3107.07(B)(1) and 3107.062—
        Procedural due process—As-applied challenge to putative-father-registry
        deadline—Putative father was not injured by aspect of statute he alleges is
        unconstitutional—Where there is no prejudice to the party allegedly
        wronged by a statute, the party cannot call upon the court to conduct an as-
        applied constitutional analysis.
   (No. 2014-2201—Submitted June 24, 2015—Decided December 31, 2015.)
               APPEAL from the Court of Appeals for Greene County,
                          No. 2014-CA-35, 2014-Ohio-4959.
                                _____________________
        O’CONNOR, C.J.
        {¶ 1} Appellant, C.S.M., brings an               as-applied    challenge to the
constitutionality of an aspect of Ohio’s Putative Father Registry (“OPFR”) that
                                  SUPREME COURT OF OHIO




limits the time frame during which a man can register as a putative father in order
to gain a right to receive notice of any subsequent adoption proceedings involving
the man’s putative child. See R.C. 3107.07(B)(1) and 3107.062. C.S.M. argues
that the deadline—30 days after the child’s birth in the version of the law that
applied to C.S.M, since reduced by the legislature to 15 days—is unconstitutional
as applied to the putative fathers of children who are relinquished for adoption more
than 30 days after birth. He argues that putative fathers have a due process right to
the opportunity to register with the OPFR at any point prior to the initiation of a
child’s adoption proceedings and that the 30-day deadline arbitrarily curtails this
right.
         {¶ 2} Although the legislative policy behind the 30-day deadline gives us
pause, C.S.M. failed to utilize any of the legal processes available to secure his
rights as a putative or legal father at any point prior to the initiation of H.N.R.’s
adoption proceedings. He therefore is outside the class of persons he alleges are
prejudiced by the statutory limitation. Because C.S.M. cannot demonstrate that he
was injured by the application of the statutory putative-father-registration deadline,
we affirm the judgment of the Second District Court of Appeals.
                                 RELEVANT BACKGROUND
         {¶ 3} H.N.R. was born on August 29, 2013, at a hospital in Huntington,
West Virginia.1 No father is listed on H.N.R.’s birth certificate. The mother and
H.N.R. resided in Chesapeake, Ohio, and C.S.M. resided in West Virginia. On
September 17, 2013, both the mother and C.S.M. submitted to a DNA test, which
indicated a 99.99 percent probability that C.S.M. was H.N.R.’s biological father.

1
  Although H.N.R. was born outside of Ohio, it is undisputed that H.N.R. resided solely in Ohio and
that no legal action was attempted by C.S.M. in the courts of West Virginia. Ohio is therefore
H.N.R.’s “home state” as defined by both Ohio’s and West Virginia’s codifications of the Uniform
Child Custody Jurisdiction and Enforcement Act. R.C. 3127.01(B)(7); W.Va.Code Ann. 48-20-
102(g). Jurisdiction over H.N.R. is properly within the Ohio court system. R.C. 3127.15(A)(1);
W.Va.Code Ann. 48-20-201(a). Compare In re Adoption of Asente, 90 Ohio St. 3d 91, 734 N.E.2d
1224 (2000); Rosen v. Celebrezze, 117 Ohio St. 3d 241, 2008-Ohio-853, 883 N.E.2d 420.




                                                2
                                January Term, 2015




       {¶ 4} The mother signed a permanent surrender of H.N.R. to an adoption
agency in January 2014. On January 16, 2014, the agency submitted an application
to the Ohio Department of Job and Family Services (“ODJFS”) to search the Ohio
Putative Father Registry. ODJFS searched the registry and verified that no putative
father was registered in relation to H.N.R. or the mother.
       {¶ 5} On February 11, 2014, in the Greene County Probate Court,
prospective adoptive parents filed a petition to adopt H.N.R. The social- and
medical-history form filed with the adoption petition provided some basic physical
attributes of the unnamed father, but all other details about the father were marked
“don’t know.” The ODJFS Prefinalization Adoption Assessment Report, filed in
June 2014, stated that the unnamed father “was aware of the pregnancy but chose
not to participate in making an adoption plan. He did not provide emotional,
financial or physical support to the birthmother [sic] during the pregnancy or the
first four months of [H.N.R.]’s life * * *.”
       {¶ 6} Approximately two months after the petition to adopt H.N.R. was
filed, C.S.M. filed complaints for custody with the Greene and Lawrence County
Juvenile Courts, and on April 25, 2014, he filed a motion to intervene as a necessary
party to H.N.R.’s adoption proceedings in the Greene County Probate Court.
C.S.M. asserted that his consent for H.N.R.’s adoption was required because he is
the biological father and because the mother secretly relinquished the child for
adoption despite knowing the father’s identity and whereabouts.          He further
asserted that the probate court was obligated to defer to the juvenile court on the
issue of H.N.R.’s parentage and that the adoption proceedings therefore must be
stayed pending the resolution of C.S.M.’s custody complaint. The probate court
stayed the adoption case, and the prospective adoptive parents filed a motion for a
protective order, to remove the stay, to strike or deny the motion to intervene, and
to enter a judgment finding that C.S.M.’s consent to the adoption was not required.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 7} The probate court held a hearing to allow the parties to further explain
their legal positions on C.S.M.’s standing and the significance of his juvenile-court
filings. The parties primarily debated whether it was the identity of the court or
instead the timing of the parties’ filings that determined which court—probate or
juvenile—could properly exercise jurisdiction over a child’s parentage and
adoption proceedings pursuant to In re Adoption of Asente, 90 Ohio St. 3d 91, 734
N.E.2d 1224 (2000), In re Adoption of Pushcar, 110 Ohio St. 3d 332, 2006-Ohio-
4572, 853 N.E.2d 647, and In re Adoption of G.V., 126 Ohio St. 3d 249, 2010-Ohio-
3349, 933 N.E.2d 245.
       {¶ 8} Notably, C.S.M. also raised a new argument at the hearing disputing
the fairness of requiring his compliance with the OPFR deadline in order to qualify
for notice of H.N.R.’s adoption proceedings.        Over the prospective adoptive
parents’ objection, C.S.M. took the stand to explain why he had not registered as a
putative father.
       {¶ 9} C.S.M. stated that he had been in a relationship with the mother
throughout the pregnancy and was present at the hospital for H.N.R.’s birth.
However, C.S.M. accused the mother of having had sexual relations with other
men, and she agreed to conduct the DNA test that later confirmed that C.S.M. was
H.N.R.’s biological father. C.S.M. stated that he then saw no need to register as a
putative father because he already knew that H.N.R. was his biological child and
he believed that he and the mother would get married.
       {¶ 10} C.S.M. alleged that during the first four months of H.N.R.’s life, he
spent time with the child “[p]robably once every couple of weeks.” C.S.M. alleged
that during the next two months he had no contact with the child because the mother
would not answer the door when C.S.M. came to her house. C.S.M. stated that at
some point during or after this two-month period, the mother allegedly told C.S.M.
that H.N.R. was dead. Eventually, the mother informed C.S.M. that she had given




                                         4
                                January Term, 2015




H.N.R. up for adoption. C.S.M. obtained counsel and filed custody actions, but by
that point, adoption proceedings were already pending.
          {¶ 11} The prospective adoptive parents moved the trial court to strike
C.S.M.’s testimony, and because they believed that C.S.M. should not have been
permitted to testify at the hearing, they declined cross-examination. Alternatively,
they moved to schedule an evidentiary hearing in order to allow both sides to
appropriately present evidence regarding the actions of the mother and C.S.M. prior
to the initiation of adoption proceedings. The trial court noted that C.S.M.’s
testimony might not be relevant to the legal issues to be decided and assured the
adoptive parents that an additional hearing would be held if the court were to later
decide that the testimony was relevant. The trial court offered the parties the
opportunity to submit posthearing briefs, but only the prospective adoptive parents
did so.
          {¶ 12} The trial court entered judgment denying all relief requested by
C.S.M. and ordering that the adoption proceedings should continue without his
participation. The trial court determined that pursuant to Asente, the sequence of
filing events was dispositive, and because the adoption petition was the first action
filed regarding H.N.R., the probate court had exclusive jurisdiction that was not
affected by C.S.M.’s later-filed custody actions in the juvenile courts. Next, the
trial court held that C.S.M. did not have standing to intervene in the adoption
proceedings, as he had admittedly failed to register as a putative father as described
in R.C. 3107.07(B)(1) and failed to timely pursue the various alternative legal
avenues to establish a parent-child relationship provided by the legislature in R.C.
3111.02(A).     The trial court acknowledged that C.S.M. had raised a general
argument that the inability to intervene violated his constitutional rights, but
because C.S.M. had offered no legal authority in support of that argument, the trial
court rejected it.




                                          5
                               SUPREME COURT OF OHIO




       {¶ 13} In C.S.M.’s appeal to the Second District Court of Appeals, his
arguments focused solely on R.C. 3107.07(B)(1). He asserted that the statute
violated due process as applied to fathers who are too distracted with the care of
their newborn children and the children’s mothers during the first 30 days of the
children’s lives to be expected to consider the need for legal protections. He
contended that the 30-day-post-birth registration deadline of R.C. 3107.07(B)(1)
arbitrarily deprived him of the opportunity to register as a putative father at any
point up to the filing of the adoption petition. C.S.M. additionally argued that the
state’s failure to promote awareness of the OPFR created an exception to the maxim
that ignorance of the law excuses no one and that his ignorance of the OPFR was
instead a ground for relief.
       {¶ 14} The appellate court overruled C.S.M.’s awareness-promotion
argument on the ground of waiver. To the extent that C.S.M. intimated that his
substantive due process rights were violated by R.C. 3107.07(B)(1) because he had
a fully established parent-child relationship with H.N.R., the court rejected his
argument as unsupported by C.S.M.’s own factual allegations. Finally, the court
noted that C.S.M.’s more specific procedural argument against R.C. 3107.07(B)(1)
would have no effect on his case because he made no effort to protect his legal
rights until after the adoption petition had already been filed. The appellate court
therefore affirmed the trial court’s rulings that C.S.M. was not entitled to notice of
H.N.R.’s adoption proceedings and that his consent was not required for the
adoption of H.N.R.
       {¶ 15} C.S.M. now appeals the decision of the Second District to this court
and presents the following proposition of law:


       The 30-day post-birth deadline for filing in the putative father
       registry under R.C. 3107.07(B)(1) is unconstitutional as applied to




                                          6
                                January Term, 2015




       putative fathers of children surrendered for adoption after the filing
       deadline passes.
                                      ANALYSIS
                   Statutory Scheme Governing Putative Fathers
       {¶ 16} Adoption is governed by R.C. Chapter 3107. In order to adopt a
child in Ohio, the consent of certain parties might be required, including (1) a father
who was married to the mother at the time of the conception or birth of the child,
(2) a father who has established legal paternity through a court action, (3) a father
who has established legal paternity through administrative proceedings, (4) a father
who has established legal paternity by processing an acknowledgement of
paternity, signed by both the father and mother, and (5) under certain conditions, a
putative father. R.C. 3107.06(B), (C). A putative father is simply a man who might
be a child’s biological father but who has no legal relationship with the child
through marriage to the mother or the establishment of legal paternity. R.C.
3107.01(H).
       {¶ 17} Registering as a putative father is relatively simple. At the time he
engages in sexual intercourse, a man is considered to be on notice of the potential
biological and ensuing legal consequences of that intercourse. R.C. 3107.061.
From that point forward, he can register as a putative father by filling out a short
form on a webpage maintained by ODJFS or by mailing the same information to
ODJFS. Ohio Adm.Code 5101:2-48-02(C). A man can register in the OPFR “at
any time,” but the law applicable during the time frame at issue in this case provided
that he must register not more than 30 days after the birth of the child “[f]or the
purpose of preserving the requirement of his consent to an adoption.” Former R.C.
3107.062, 2012 Am.Sub.H.B. No. 279; see also former R.C. 3107.07(B)(1), 2008
Sub.H.B. No. 7.2

2
  Amendments to R.C. 3107.062 and R.C. 3107.07, effective March 23, 2015, reduced the
registration period from 30 to 15 days. 2014 Sub.S.B. No. 250.




                                          7
                              SUPREME COURT OF OHIO




        {¶ 18} In order for a putative father who has timely registered in the OPFR
to attain the status of one whose consent is required for an adoption, (1) pursuant
to R.C. 3107.07(K), he must also file an objection within 14 days after he has been
given notice of the filing of an adoption petition, (2) he must participate in a hearing
on the adoption petition as provided in R.C. 3107.11, and (3) at that hearing, under
R.C. 3107.06(B)(2), the court must find that he is the father of the child and that he
did not willfully abandon the child or the mother during the pregnancy or during
any period prior to the surrender and/or placement of the child for adoption.
        {¶ 19} The nature of these conditions is such that each one must be satisfied
chronologically in order for the next condition to arise. The failure to satisfy any
one of the conditions brings the putative-father process to an end. However,
separate from this process, a father still has the option of securing the right to
receive notice of the filing of an adoption petition and the right to withhold consent
to an adoption by establishing legal paternity through court or administrative
proceedings, which do not have the same 30-day time limitation. See R.C. 3111.01
et seq.; R.C. 3111.38 et seq. But a man’s failure to timely register in the OPFR
precludes him from receiving notice and an opportunity to prove that his consent
as a mere putative father should be required for a child’s adoption. See R.C.
3107.07(B)(1), 3107.11(A)(1).
                       An As-Applied Due Process Challenge
        {¶ 20} C.S.M. contends that the General Assembly’s choice of a 30-day
registration deadline for putative fathers is reasonable in the context of adoption
petitions filed at the time of a child’s birth but arbitrary and irrational in the context
of adoption petitions filed more than 30 days after birth. He argues that in the latter
context, disallowing fathers to register up to the date of the adoption petition does
not serve the state’s interest in expediting the adoption process, substantially affects
a father’s interest in developing a relationship with his child, and risks erroneously




                                            8
                                January Term, 2015




depriving many responsible fathers of that interest by closing off the opportunity
before an involved father would reasonably be expected to act.
       {¶ 21} It is clear that C.S.M.’s argument is not aimed at Ohio’s statutory
scheme governing adoption, or even the statutory scheme governing putative
fathers, as a whole, but only at the 30-day-post-birth deadline provided in former
R.C. 3017.07(B)(1) and former R.C. 3107.062 as applied to his specific
circumstances. Thus, we are not presented with a broad-based, facial due process
challenge to Ohio’s adoption laws, but instead a discrete, as-applied due process
challenge to one of the several specific procedures that the General Assembly has
provided to protect C.S.M.’s interests as a putative father.
       {¶ 22} Because C.S.M.’s challenge to R.C. 3107.07(B)(1) is as-applied, it
would be inappropriate to consider applications of the statute to the hypothetical
circumstances of the “many responsible putative fathers” whom C.S.M. posits
could be unduly prejudiced by the statute. Unlike a court’s analysis of facial
constitutional challenges, which may involve the consideration of a variety of real
and hypothetical circumstances in order to determine whether a statute is
unconstitutional under all circumstances, see United States v. Salerno, 481 U.S.
739, 745, 107 S. Ct. 2095, 95 L. Ed. 2d 697 (1987), the focus of our analysis is much
narrower.
       {¶ 23} We must base our analysis exclusively on the circumstances of the
case before us and not on any hypothetical scenarios under which the statute might
be unconstitutionally applied. See generally Harrold v. Collier, 107 Ohio St. 3d 44,
2005-Ohio-5334, 836 N.E.2d 1165, ¶ 38; Palazzi v. Estate of Gardner, 32 Ohio
St.3d 169, 512 N.E.2d 971 (1987), syllabus; see also Watson v. Buck, 313 U.S. 387,
402, 61 S. Ct. 962, 85 L. Ed. 2d 1416 (1941). We therefore consider C.S.M.’s due
process argument solely as applied to his specific circumstances.




                                          9
                             SUPREME COURT OF OHIO




                             Procedural Due Process
       {¶ 24} The Fourteenth Amendment to the United States Constitution
provides that the state shall not deprive any person of life, liberty, or property
without due process of law. Though it uses slightly different language, Article I,
Section 16 of the Ohio Constitution provides the same guarantee. See Direct
Plumbing Supply Co. v. Dayton, 138 Ohio St. 540, 544-545, 38 N.E.2d 70 (1941).
       {¶ 25} “Due process demands that the state provide meaningful standards
in its laws.” Norwood v. Horney, 110 Ohio St. 3d 353, 2006-Ohio-3799, 853 N.E.2d
1115, ¶ 81. At its most basic level, due process requires protection against arbitrary
laws. Sacramento Cty. v. Lewis, 523 U.S. 833, 845-846, 118 S. Ct. 1708, 140
L. Ed. 2d 1043 (1998). To satisfy the requirements of procedural due process, the
means employed by a statute must have a real and substantial relation to the object
to be obtained, and its methods must not be unreasonable, arbitrary, or capricious.
Nebbia v. New York, 291 U.S. 502, 525, 54 S. Ct. 505, 78 L. Ed. 940 (1934); see also
Mominee v. Scherbarth, 28 Ohio St. 3d 270, 274, 503 N.E.2d 717 (1986).
Determining whether a particular procedure is constitutionally adequate generally
requires a court to analyze and balance three different factors:


       First, the private interest that will be affected by the official action;
       second, the risk of an erroneous deprivation of such interest through
       the procedures used, and the probable value, if any, of additional or
       substitute procedural safeguards; and finally, the Government’s
       interest, including the function involved and the fiscal and
       administrative burdens that the additional or substitute procedural
       requirement would entail.


Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976). We
must first properly frame the private and governmental interests involved.




                                          10
                                January Term, 2015




                    The Competing Private and State Interests
       {¶ 26} C.S.M. correctly states that the private interest involved in his case
is the “opportunity” interest that a putative father has in developing a parent-child
relationship. See Lehr v. Robertson, 463 U.S. 248, 263-265, 103 S. Ct. 2985, 77
L. Ed. 2d 614 (1983). This interest is far different from the fundamental liberty
interest in raising one’s children, which is afforded strong constitutional protections
only upon the establishment of a parent-child relationship. See id. at 256-262,
discussing Stanley v. Illinois, 405 U.S. 645, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972),
Quilloin v. Walcott, 434 U.S. 246, 98 S. Ct. 549, 54 L. Ed. 2d 511 (1978), and Caban
v. Mohammed, 441 U.S. 380, 99 S. Ct. 1760, 60 L. Ed. 2d 297 (1979).


       When an unwed father demonstrates a full commitment to the
       responsibilities of parenthood by “com[ing] forward to participate
       in the rearing of his child,” Caban, 441 U.S., at 392, his interest in
       personal contact with his child acquires substantial protection under
       the due process clause. At that point it may be said that he “act[s] as
       a father toward his children.” Id., at 389, n. 7. But the mere existence
       of a biological link does not merit equivalent constitutional
       protection. The actions of judges neither create nor sever genetic
       bonds.


(Brackets sic.) Lehr at 261. C.S.M. strongly insinuates that greater constitutional
protections might be at play in his case, particularly through his emphasis on the
impact of R.C. 3107.07(B)(1) on “responsible” fathers. However, it remains true
that the only interest at issue here is C.S.M.’s inchoate interest in developing a
relationship with H.N.R. in the future. This interest, arising solely from a biological
link with the child, is afforded far less constitutional protection than an already
developed parent-child relationship would be. Lehr at 261.




                                          11
                             SUPREME COURT OF OHIO




       {¶ 27} The state’s interest is determined through its intent in enacting the
legislation at issue. See State ex rel. Evans v. Moore, 69 Ohio St. 2d 88, 91, 431
N.E.2d 311 (1982); see also Brock v. Roadway Express, Inc., 481 U.S. 252, 258-
259, 262, 107 S. Ct. 1740, 95 L. Ed. 2d 239 (1987) (ascertaining the government’s
interest through the legislative history of a statute); Lehr at 263-265, fn. 20
(identifying the state’s interest from a legislative drafting report describing the
purpose of the statutory amendments in question); Hamdi v. Rumsfeld, 542 U.S.
507, 517, 531, 124 S. Ct. 2633, 159 L. Ed. 2d 578 (2004) (identifying governmental
interests from the language of the statute in question).
       {¶ 28} The OPFR was created in 1996 when the General Assembly enacted
Am.Sub.H.B. No. 419, which substantially altered previously existing adoption
statutes. 146 Ohio Laws, Part III, 4660. In general, Ohio’s adoption statutes
relating to putative fathers are the result of the legislature’s effort to balance a
biological father’s interest in having an opportunity to develop a relationship with
his child against the state’s interest in protecting the best interests of children. In
re Adoption of Zschach, 75 Ohio St. 3d 648, 650-651, 665 N.E.2d 1070 (1996). If
adoption is necessary, a child’s best interests are best served by ensuring that the
adoption process proceeds quickly, so that the child may attain a permanent and
stable family environment. See id. at 652.
       {¶ 29} The stated intent behind the creation of the registry and the inclusion
of a 30-day registration deadline was to streamline the long and complicated
process leading to the finalization of an adoption and to prevent unnecessary
interruptions to the process caused by putative fathers belatedly attempting to
exercise their rights. See In re Adoption of P.A.C., 126 Ohio St. 3d 236, 2010-Ohio-
3351, 933 N.E.2d 236, ¶ 56 (Cupp, J., dissenting), citing 64 Ohio Report No. 215,
Gongwer News Service, Inc. (Nov. 9, 1995) 6, and 64 Ohio Report No. 198,
Gongwer News Service, Inc. (Oct. 17, 1995) 1.




                                          12
                                       January Term, 2015




          {¶ 30} In the context of adoption petitions that are filed prior to a child’s
birth or less than 30 days after a child’s birth, it is clear that the 30-day OPFR
deadline serves the interests articulated by the legislature. In such cases, after an
adoption petition has been filed, one of the many waiting periods that must be
endured is the 30-day-post-birth waiting period before a search of the OPFR can be
performed. See former R.C. 3107.064(A), Am.Sub.S.B. No. 180, 148 Ohio Laws,
Part V, 9918.3 Lengthier or more open-ended limitations on putative fathers would
leave the rights of the parties to a pending adoption in a state of uncertainty and
would impede the adoption process that had already begun.
                        No Erroneous Deprivation under the Facts
          {¶ 31} From our foregoing review of the competing private and
governmental interests at stake, we might be left to decide the matter almost solely
through the second element of Mathews, which would question whether the
registration deadline of 30 days, rather than an adoption-filing deadline, might
arbitrarily deprive C.S.M. of his interest in the opportunity to establish a legally
recognized parent-child relationship with H.N.R. However, the undisputed facts of
C.S.M.’s case render that consideration impossible because an application of the
later deadline would have no effect on the outcome of his belated intervention.




3
    The version of R.C. 3107.064(A) in effect at the time of H.N.R.’s adoption petition provided that

          a court shall not issue a final decree of adoption or finalize an interlocutory order
          of adoption unless the mother placing the minor for adoption or the agency or
          attorney arranging the adoption files with the court a certified document provided
          by the department of job and family services [of the search results of the OPFR].
          The court shall not accept the document unless the date the department places on
          the document pursuant to that section is thirty-one or more days after the date of
          the minor’s birth.

Effective March 23, 2015, amendments to the statute reduced the limitation from 31 to 16 days.
2014 Sub.S.B. 250.




                                                   13
                                 SUPREME COURT OF OHIO




        {¶ 32} Under an as-applied due process challenge, the challenger must
demonstrate that there was an actual—not hypothetical—violation of his
constitutional rights:


                 The constitutionality of a state statute may not be brought
        into question by one who is not within the class against whom the
        operation of the statute is alleged to have been unconstitutionally
        applied and who has not been injured by its alleged unconstitutional
        provision.


Palazzi, 32 Ohio St. 3d 169, 512 N.E.2d 971, at syllabus; see also Plymouth Coal
Co. v. Pennsylvania, 232 U.S. 531, 544-545, 34 S. Ct. 359, 58 L. Ed. 713 (1914)
(“one who would strike down a state statute as violative of the Federal Constitution
must show he is within the class with respect to whom the act is unconstitutional,
and must show that the alleged unconstitutional feature injures him, and so operates
as to deprive him of rights protected by the Federal Constitution”).
        {¶ 33} Palazzi provides an example of this principle that is directly
applicable to the case at hand. In that case, a named beneficiary in a will was not
notified when the will was admitted to probate in January 1967, despite the
executor’s knowledge of the beneficiary and his whereabouts. The beneficiary was
not a resident of Ohio, and at the time of the probate admission, Ohio law required
that notice be given only to Ohio residents.4
        {¶ 34} On April 29, 1985, the beneficiary filed an action to contest the
validity of the will. Pursuant to the version of R.C. 2107.76 in effect at that time,
the opportunity to contest the validity of a will expired four months after the will
was admitted to probate. Am.Sub.S.B. No. 466, 136 Ohio Laws, Part I, 999. The

4
 The statute containing the notice provision, R.C. 2107.13, was repealed in 1990. 118
Am.Sub.H.B. 346, 143 Ohio Laws, Part III, 4512.




                                               14
                                January Term, 2015




beneficiary claimed that he had not learned of the testator’s death until some
unspecified point in 1984, and he argued that the failure to provide him with notice
violated his procedural due process rights such that he should be permitted to
contest the will belatedly.
       {¶ 35} We noted that the constitutionality of R.C. 2107.13 was certainly
questionable in the context of the executor’s actions, or inactions, with respect to
the beneficiary. Palazzi, 32 Ohio St. 3d at 175, 512 N.E.2d 971. But because the
beneficiary did not specify exactly when in 1984 he became aware of the will’s
admission to probate, and because he did not allege that his will contest was filed
within four months of that date, we concluded that he “failed to allege facts that
would place him within the class injured by any unconstitutional feature of the
Probate Code.” Id. at 174. We concluded that when there is no prejudice to the
party allegedly wronged by a statute, the party cannot call upon the court to conduct
an as-applied constitutional analysis.
       {¶ 36} We must reach the same conclusion here. C.S.M. did not allege to
the probate court that he was aware of the OPFR prior to H.N.R.’s adoption petition
and that he would have registered but for the futility of the act, nor did he allege
that he had made any attempts to establish legal paternity through acknowledgment,
administrative, or court proceedings prior to the filing of the adoption petition
regarding H.N.R.     Despite his knowledge of the mother’s pregnancy and of
H.N.R.’s birth, C.S.M. admittedly took no action to preserve his rights or even
ascertain the legal mechanisms that were available until after the filing of the
adoption petition. On these facts, we cannot say that C.S.M. was prejudiced by the
fact that his opportunity to register in the OPFR did not extend up to the date that
the adoption petition was filed. And because C.S.M. was not injured by the aspect
of R.C. 3107.07(A)(1) that he alleges is unconstitutional, his argument under the
erroneous-deprivation element of Mathews is merely hypothetical. Though in this
court’s estimation, the policy behind a 30-day (or 15-day) registration deadline




                                         15
                              SUPREME COURT OF OHIO




appears to be questionable in the context of an adoption petition that is filed well
past the 30-day deadline, we cannot fully address the question of its
constitutionality under the circumstances presented herein. And we decline to
provide an advisory opinion on the constitutionality of R.C. 3107.07(B)(1) and
3107.062 based on hypothetical injuries that might exist outside the specific context
of this case.
                                     CONCLUSION
        {¶ 37} C.S.M.’s position is not an unsympathetic one.               It may be
understandable for a layperson to believe that the completion of a DNA test is all
that one would need to prove his fatherhood to the world. But under the legal
standards that we must apply, C.S.M. did not take sufficient action to protect his
legal rights or to support his constitutional challenge. Therefore, he was not able
to demonstrate the requisite prejudice to allow this court to determine whether R.C.
3107.07(A)(1) is unconstitutional as applied to putative fathers of children who are
relinquished for adoption more than 30 days after birth.
        {¶ 38} With no prejudicial error in the record, the judgment of the court of
appeals must be affirmed.
                                                                   Judgment affirmed.
        PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and FRENCH, JJ., concur.
        O’NEILL, J., dissents.
                                 _________________
        O’NEILL, J., dissenting.
        {¶ 39} While I agree with most of the majority’s opinion in this case, I
disagree with a critical aspect of its analysis and, therefore, I respectfully dissent. I
concur that the issue before us is a very narrow one: whether the putative-father
statutes are unconstitutional as applied to the father in this case, C.S.M. During the
time period relevant here, former R.C. 3017.07(B)(1) and former R.C. 3107.062 set
forth a deadline of 30 days after a child’s birth for a man to register in Ohio’s




                                           16
                                 January Term, 2015




Putative Father Registry in order to gain the right to receive notice of any
subsequent adoption proceedings. 2012 Am.Sub.H.B. No. 279; 2008 Sub.H.B. No.
7. The specific question in this case is whether the 30-day-post-birth deadline, as
applied to C.S.M.’s circumstances, violates his constitutional right to due process
and his fundamental right to parent his own child.
        {¶ 40} As the majority recognized, citing Sacramento Cty. v. Lewis, 523
U.S. 833, 845-846, 118 S. Ct. 1708, 140 L. Ed. 2d 1043 (1998), due process provides
protection against arbitrary laws. And the universally recognized essence of due
process is the right to be heard in a meaningful way before the state, under any
circumstances, deprives a fundamental right. Is the 30-day-post-birth deadline
arbitrary as applied to C.S.M.? The answer is yes. Does its application in this case
deprive him of a fundamental right without due process? Again, the answer is yes.
        {¶ 41} Ohio’s selection of the day that a child reaches 30 days of age as the
deadline by which the child’s putative father must register or forfeit his right to
receive notice of adoption proceedings that will permanently determine the custody
of his child is, by definition, arbitrary. That date is not related to any significant
event in the life of the child or the parents, nor to any aspect of the adoption process.
        {¶ 42} By contrast, a number of other states use critical procedural events
as the deadline to register as a putative father. In Indiana, the putative-father-
registry (“PFR”) deadline is the date that the adoption petition is filed or the date
that the petition to terminate the mother’s parental rights is filed, whichever occurs
later. Ind.Code 31-19-5-12(a). That makes sense and passes constitutional muster:
once an adoption proceeding is commenced, both the state and the child have the
right to know if a parent is going to contest the proceeding. In Florida, the PFR
filing deadline is the date that the petition to terminate parental rights is filed.
Fla.Stat. 63.054(1) and 63.062(1)(b)(4)-(5). Once again, a nonarbitrary deadline
that is rationally tied to the adoption process is utilized.




                                           17
                              SUPREME COURT OF OHIO




        {¶ 43} The majority suggests that the legislative intent in enacting the 30-
day registration deadline in former R.C. 3107.07(B)(1) and former R.C. 3107.062
was to streamline the long and complicated process leading to the finalization of an
adoption and to prevent unnecessary interruptions to the process caused by putative
fathers belatedly attempting to exercise their rights. I reject that suggestion. In
selecting an arbitrary 30-day PFR filing deadline, the legislature has failed to
consider the rights of biological fathers to participate in the upbringing of their own
children.
        {¶ 44} I find it difficult to believe that most men in the state of Ohio are
aware of the PFR, let alone the deadlines that are set forth in the statute.
Accordingly, fathers’ fundamental parental rights are being terminated without the
fathers being provided with a meaningful opportunity to be heard. If the deadline
were set to coincide with a meaningful event, for example, a deadline of 30 days
after the filing of a petition to terminate parental rights or a petition for the child’s
adoption, the statute would provide both a nonarbitrary standard and a much greater
probability that the father will be notified of the event and be included in the
process. Even the majority noted that “the policy behind a 30-day (or 15-day)
registration deadline appears to be questionable in the context of an adoption
petition that is filed well past the 30-day deadline.” Majority opinion ¶ 36. It is
more than questionable. It is arbitrary, designed solely for the convenience of an
unnecessary bureaucratic process, and unconstitutional.
        {¶ 45} I must conclude that former R.C. 3107.07(B)(1) and former R.C.
3107.062, both as applied to CSM and on their faces, violate Article I, Section 16
of the Ohio Constitution. Due process has been denied.
        {¶ 46} Accordingly, I respectfully dissent.
                                 _________________
        Erik L. Smith, for appellant.
        Voorhees & Levy, L.L.C., and Michael R. Voorhees, for appellees.




                                           18
                            January Term, 2015




      Susan Garner Eisenman, urging affirmance for amicus curiae, American
Academy of Adoption Attorneys.
                           _________________




                                    19